Name: 2002/948/EC: Commission Decision of 29 November 2002 on a Community financial contribution to expenditure by Portugal on establishing the Community vineyard register (notified under document number C(2002) 4780)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural activity;  Europe;  EU finance;  economic policy
 Date Published: 2002-12-05

 Avis juridique important|32002D09482002/948/EC: Commission Decision of 29 November 2002 on a Community financial contribution to expenditure by Portugal on establishing the Community vineyard register (notified under document number C(2002) 4780) Official Journal L 328 , 05/12/2002 P. 0021 - 0022Commission Decisionof 29 November 2002on a Community financial contribution to expenditure by Portugal on establishing the Community vineyard register(notified under document number C(2002) 4780)(Only the Portuguese text is authentic)(2002/948/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2392/86 of 24 July 1986 establishing a Community vineyard register(1), as last amended by Regulation (EC) No 1631/98(2), and in particular Article 9(3) thereof,After consulting the European Agricultural Guidance and Guarantee Fund Committee,Whereas:(1) Article 9(1) of Regulation (EEC) No 2392/86 states that the Community is to contribute 50 % of the actual cost of establishing the Community vineyard register in the Member States and of the investment in data-processing facilities needed to manage the register.(2) On the basis of Article 9(3) of that Regulation, an advance has been paid to Portugal. It is to be deducted from the total amount of the Community contribution.(3) Under Article 9(4) of that Regulation, Articles 8 and 9 of Council Regulation (EC) No 1258/1999(3) apply to the Community contribution to establishing the vineyard register.(4) Portugal has sent the Commission the documents needed to decide on the amount to be defrayed as expenditure incurred in establishing the register.(5) The Commission has carried out the checks provided for in Article 9(2) of Council Regulations (EEC) No 729/70(4) and (EC) No 1258/1999.(6) In the light of the checks carried out, some of the expenditure declared by Portugal does not meet the statutory requirements provided for in Article 9(1) of Regulation (EEC) No 2392/86 and therefore may not be funded by the Community.(7) Under Article 4(4) of Regulation (EEC) No 2392/86, the final date for establishing the register in Portugal was 31 December 2000. A Community contribution should therefore be refused for expenditure on work completed after that date.(8) A breakdown of the amounts to be defrayed and the amounts to be excluded for failure to comply with Community rules was sent to Portugal on 23 October 2002,HAS ADOPTED THIS DECISION:Article 1The Community contribution to the expenditure incurred by Portugal in establishing the Community vineyard register shall be as set out in the table annexed to this Decision.Article 2This Decision is addressed to the Portuguese Republic.Done at Brussels, 29 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 31.7.1986, p. 1.(2) OJ L 210, 28.7.1998, p. 14.(3) OJ L 160, 26.6.1999, p. 103.(4) OJ L 94, 28.4.1970, p. 13.ANNEX>TABLE>